PER CURIAM.
The Board on Professional Responsibility has recommended that Llewellyn DeWitt be disbarred. This recommendation is based upon the finding of Hearing Committee No. 1 that DeWitt intentionally misappropriated the funds of an estate for which he was the personal representative and the finding of Hearing Committee No. 7 that DeWitt recklessly misappropriated funds from a client trust fund.1 The Board concluded, inter alia, that the findings of both Hearing Committees were supported by the evidence, and that there were no significant mitigating factors.
DeWitt has not filed exceptions to the Board’s recommendations, and our standard of review is narrowly circumscribed. See D.C. Bar R. XI, § 9(g); In re Goldsborough, 654 A.2d 1285, 1287-88 (D.C.1995). Under these circumstances, disbarment is the appropriate sanction. In re Addams, 579 A.2d 190, 191 (D.C.1990) (en banc); In re Pels, 653 A.2d 388, 389 (D.C.1995). Accordingly, Llewellyn DeWitt is hereby disbarred, effective thirty days after the date of this order.2

So ordered.


. Both Hearing Committees also found that De-Witt had committed additional serious violations.


. We direct respondent’s attention to the requirements of D.C. Bar R. XI, § 14 (relating to disbarred and suspended attorneys) and § 16 (relating to eligibility for reinstatement).